Citation Nr: 0909629	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial increased rating for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

During the hearing, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  The Board accepts 
the additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800. 

The Board notes that the Veteran withdrew his appeal for 
entitlement to service connection for diminished lung 
capacity during the January 2009 Board hearing.  Thus, this 
issue is no longer before the Board.  See 38 C.F.R. § 20.204

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by sleep impairment with 
nightmares of Vietnam, intrusive thoughts, avoidant behavior, 
emotional detachment and numbing, erratic behavior, 
restricted range of affect, irritability, anger, psychogenic 
amnesia, moderate social impairment and some occupational 
impairment; the Veteran's GAF score ranged from 55 to 65.  


CONCLUSION OF LAW

The schedular criteria for an initial 50 percent disability 
rating have been met for service-connected PTSD for the 
entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A March 2003 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claim for 
entitlement to service connection for PTSD.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  The VCAA letter requested the Veteran to provide 
any evidence in his possession and he was informed that it 
was ultimately his responsibility to ensure that VA received 
any evidence not in the possession of the Federal government.  

As the July 2004 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
PTSD, this claim is now substantiated.  The Veteran filing a 
notice of disagreement as to this determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  In cases like this one, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been substantiated; thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the Veteran's claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains 
VA treatment records, two VA examination reports, private 
treatment records and a transcript of the January 2009 travel 
Board hearing.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran 
has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

The Veteran filed a service connection claim for PTSD in 
December 2002.  The RO granted the claim for PTSD and 
assigned a 30 percent disability rating with an effective 
date of December 18, 2002.  The Veteran appeals this decision 
contending that the current disability rating should be 
higher.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, as in the instant case, the appeals arise 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim. 
Id.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The Veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the Veteran's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A score between 51 and 60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupation, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score ranging 
between 61 and 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

The medical evidence of record consists of VA examination 
reports dated in April                2004 and May 2007, VA 
mental health treatment records, and private treatment 
records.  Furthermore, the Veteran provided additional 
information about his PTSD symptoms in written statements and 
in his testimony during the January 2009 Board hearing.  The 
Board finds that this evidence, the most pertinent of which 
is summarized below, shows that the Veteran's condition as a 
whole more closely approximates the criteria for a rating of 
50 percent rather than the currently assigned 30 percent 
disability rating.  

The Veteran underwent a VA examination for PTSD in April 
2004.  The Veteran reported sleep problems including 
nightmares of Vietnam, intrusive thoughts, anger, avoidance 
of stimuli, emotional detachment and numbing.  He stated that 
he generally has bad dreams two to three times per month, 
however, the frequency increases with stress.  The Veteran 
noted that he becomes very upset watching news or movies 
involving combat activity.  In addition, he reported that his 
wife complained of his emotional detachment and emotional 
numbing.  In addition, he reported frequent anger, which in 
the past was focused on his eldest son.  The examiner 
diagnosed the Veteran with mild to moderate chronic PTSD.  

The Veteran underwent another VA examination in May 2007.  
The Veteran reported that he becomes depressed very easily.  
He stated that he feels anxious and experiences significant 
fears regarding his Vietnam experiences.  The Veteran 
reported trouble sleeping.  He noted that he has flashbacks 
and nightmares over some of his experiences in Vietnam.  On 
numerous occasions, he has awakened in a fit of rage, 
frightening himself and his loved ones.  The Veteran reported 
that he thinks about his war experiences almost every day and 
he avoids activities that arouse memories of trauma in the 
war zone.  The Veteran reported that he has trouble with 
experiencing and expressing his feelings.  He finds it hard 
to get close to his children and family members.  The Veteran 
noted that he is uneasy and uncomfortable in groups.  The 
Veteran noted that he was retired from law enforcement after 
33 years of service and he currently works part-time as an 
independent building contractor.  He described his 
relationship with his coworkers as distant but cordial and 
respectful.  The Veteran has had some erratic behavior at 
home and work.  The examiner noted that the Veteran had 
restricted range of affect and numbing.  The examiner 
reported that the Veteran demonstrated psychogenic amnesia.  
He has feelings of detachment from others and demonstrates 
social isolation.  The examiner also noted that the Veteran 
had extreme emotional lability, irritability, anger and some 
confusion, which has contributed to some erratic behavior.  
In addition, the examiner noted that the Veteran had 
significant problems with attention and concentration span.  
He has difficulty making decisions and difficulty with 
working out problems within his family.  The examiner noted 
that the Veteran's PTSD symptoms have worsened during the 
past year.
  
In sum, the medical evidence shows that the Veteran had sleep 
impairment with nightmares of Vietnam, intrusive thoughts, 
avoidant behavior, emotional detachment and numbing, erratic 
behavior, moderate social impairment and some occupational 
impairment.  In addition, the Veteran demonstrated at the 
most recent VA examination a restricted range of affect, 
irritability, anger, detachment, psychogenic amnesia and 
social isolation.  He also had significant problems with 
attention and concentration span.  The Board notes that the 
Veteran's mental health examiners and clinicians have 
assigned the Veteran GAF scores for PTSD ranging from 55 to 
65 from December 2003 to May 2007.  A GAF score from 51 to 60 
indicates that the Veteran has moderate symptoms and moderate 
difficulty in social and occupational functioning.  A GAF 
score from 61 to 70 indicates some mild symptoms or some 
difficulty in social or occupational functioning.  The Board 
recognizes that while a GAF score may be indicative of a 
certain level of occupational impairment, it is only one 
factor in determining the Veteran's degree of disability.  
See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  In this 
case, the Veteran's overall disability picture including 
symptoms reported at the April 2004 and May 2007 VA 
examinations and the January 2009 travel indicate that the 
Veteran's disability picture more closely approximates a 50 
percent rating.  

The Board has considered whether staged ratings are 
appropriate.  The Board considered the most severe 
manifestations of the Veteran's PTSD, and a staged rating 
would not provide any benefit to the Veteran.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Accordingly, in this case, 
staged ratings are not appropriate and the Veteran should be 
awarded a 50 percent disability rating for the entire appeals 
period.

In finding that a 50 percent rating is warranted, the Board 
declines to grant a 70 percent rating.  The competent medical 
evidence is negative for evidence of characteristics such as 
suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  Overall, the criteria for a 70 percent rating 
have not been met or approximated. 

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected PTSD is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's PTSD with the established criteria found in the 
rating schedule for a mental disorder shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The Board notes that the record 
indicates the Veteran is retired and currently works part-
time as an independent building contractor.  There is no 
evidence in the record, including statements by the Veteran, 
that his PTSD has caused marked interference with his 
employment.  Furthermore, the medical record does not show 
that the Veteran's PTSD has necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


ORDER

Entitlement to an initial rating of 50 percent for service-
connected PTSD for the entire appeal period is granted.




REMAND

After a careful review of the record, the Board finds that 
the issues of entitlement to service connection a low back 
disorder must be remanded for additional development.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical 
evidence shows that the Veteran currently has a low back 
disability and that the Veteran complained of back pain in 
June 1968 during military service attributing the pain to a 
back injury in Vietnam during his past deployment.  During 
the Board hearing, the Veteran contends that he has had back 
problems ever since the injury in Vietnam.  Based on the 
foregoing, the Board finds that the evidence of record 
indicates the claimed back disability may be associated with 
the complaints of back pain in service.  Thus, the Board 
concludes that a VA examination of the spine and an etiology 
opinion is necessary in order to decide the claim.  See 38 
C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA examination by an orthopaedist to 
determine the identity and etiology of 
any back disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
back disorder found on examination is 
at least as likely than not (i.e., a 
fifty percent or greater probability) 
causally or etiologically related to 
any symptomatology or incident shown in 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.  Please send the claims folder 
to the examiner for review in 
conjunction with the examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for a low back disorder.  If 
the benefit sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


